Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on June 14, 2021 for the patent application 17/316,428.   


Information Disclosure Statement

 The Information Disclosure Statements (IDS) submitted on August 09, 2021 and August 09, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Status of Claims

Claims 2 – 21 and 23 are pending in the application.
Claims 2 - 21 are added in the application.
Claim 1 is cancelled in the application without prejudice or disclaimer.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 


Claim(s) 2 – 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 2 - 21 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 2 and computer readable claim 15.  Claim 1 recites the limitations of:

( A ) monitoring, by a digital wallet, a balance on a first card in the digital wallet; 
( B ) determining, by the digital wallet, that the balance on the first card is lower than a predetermined among; 
( C ) in response to the determining, by the digital wallet, analyzing a relationship between the first card and a second card; and
( D ) reloading the first card with funds associated with the second card.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 9 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the 

The use of the digital wallet or any of the bolded limitations in claim 9 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 2 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “monitoring” step are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 9, limitation ( A ) – ( C ) above in Applicant’s specification para [0003], which discloses “A digital wallet generally refers to an electronic device or software application running on an electronic device that allows a user to store and manage digital versions of credit cards, debit cards, gift cards, identification cards, and other digital wallet assets. For example, a user can enter information about a physical card into a digital wallet software application to create a corresponding virtual digital wallet card asset. The user then may access and present the virtual card, for example, using  a smart phone or other portable computing device without carrying around a wallet or the physical card itself.“.  
Also, claim 9, limitation ( A ) – ( C ) above in Applicant’s specification para [0033], which discloses “In an example, a digital wallet management system 130, 130A, 130N may include a user interface (UI) management  module 140, a request processor module 150, a digital wallet management module 160, and a transaction processor module 170. In some examples, functionality associated with UI management module 140, request processor module 150, digital wallet management module 160, and transaction processor module 170 may be combined, divided, and organized in various arrangements on one or more computing devices.“.   Similar arguments apply to claims 2 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 2, 9 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 2 , 9 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 2, 9, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 3 – 8, 10 – 14 and 16 - 21 are also rejected under 35 U.S.C. 101.  Dependent claims 3 – 8, 10 – 14 and 16 - 21 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 2, 9 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 7, 10 – 13, 17 - 19 and 21 clearly further define the abstract idea as stated above and claims 8, 14, 17 and 20 further define extra-solution activities such as presenting data and transmitting/receiving data.  Furthermore, dependent claims 3 – 8, 10 – 14 and 16 - 21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 2 –  21 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 14,  2 – 8 and 15 – 21 are rejected under 35 U.S.C. 103 as being obvious over Swapnil R. Dave et al.  (Pub. # US 2014/0136349 A1 – herein referred to as Dave) in view of Tomas A. Campos et al.  (Pub. # US 2013/0054470 A1 – herein referred to as Campos).

Re: Claim 9, Scipioni discloses a method comprising: 
monitoring, by a digital wallet, a balance on a first card in the digital wallet (Dave, [0008], [0019] – Some embodiments of the disclosure involve storing a plurality of merchant-specific prepaid user accounts in a database with each account of the plurality of accounts being associated with a particular user whereby a user may purchase goods or services from the specific merchant by drawing from funds available in the account. Some embodiments involve an interface that allows a user to request a transfer of funds from a first merchant-specific prepaid user account to a second merchant-specific prepaid user account. The mobile payment engine can update a funds balance in the second merchant-specific prepaid user account by adding to it an amount of funds transferred from the first merchant-specific prepaid user account. The digital wallet application can also allow a user of a client device to use the transferred funds to complete a transaction with the merchant associated with the user's prepaid account.);
determining, by the digital wallet, that the balance on the first card is lower than a predetermined among (Dave, [0054] – Client devices can access the accounting module 365 via an interface in the digital wallet application. Indeed, the interface can allow the user of the client device to monitor the status and usage of one or more transfers. For example, in the case of a transfer of an open amount of assets for an open amount of time (as explained in more detail below), the accounting module 365 allows a lender to monitor when, where, and how those assets are being consumed. Likewise, in the case of a lender transferring a pool of assets to multiple parties (also explained below), the accounting module 365 can allow the lender to monitor who is using the assets. Similarly, the accounting module 365 can be configured to allow a lender to create partitions in a pool of transferred assets to earmark assets for one party or another, or to create buckets of assets with permissions associated with who can withdraw from a bucket and under what conditions.); 
in response to the determining, by the digital wallet, analyzing a relationship between the first card and a second card (Dave, [0065] – FIG. 5 illustrates an exemplary method 500 of receiving a request for the balance of a transaction and transferring assets to an existing digital card. The method 500 begins with associating 510 a first client device with a digital wallet application, a merchant-specific prepaid user account, and a corresponding digital card and associating 512 a second client device with a digital wallet application, a merchant­ specific prepaid user account, and a corresponding digital card.).
However, Dave does not expressly disclose:  
reloading the first card with funds associated with the second card.
In a similar field of endeavor, Campos discloses:
reloading the first card with funds associated with the second card (Campos, [0156], [0157] - The "Add Value" functionality enables a user to select an electronic value token and increase the value of said token. Such "reloading," "topping off," or "recharging" of an electronic value token may be performed as is described in International Application Serial No. PCT/US 11/40055, which is incorporated by reference in its entirety. For example, when the e-wallet user desires to reload/recharge/ top off a telecom-related electronic value token residing in the e-wallet, the user can select "Add Value" on the display screen which will prompt the system to transmit the reload/recharge/ top-up request to the electronic value token computer 150.).
Therefore, in light of the teachings of Campos, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Dave, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a more efficient, secure, and effective way of accessing and using their card­ related assets.

Re: Claim 10, Dave discloses the method of claim 9, further comprising: 
creating, at a digital wallet, a relationship between digital assets, wherein the relationship between the digital assets includes first and second card (Dave, [0065], [0068] – FIG. 5 illustrates an exemplary method 500 of receiving a request for the balance of a transaction and transferring assets to an existing digital card. The method 500 begins with associating 510 a first client device with a digital wallet application, a merchant-specific prepaid user account, and a corresponding digital card and associating 512 a second client device with a digital wallet application, a merchant­ specific prepaid user account, and a corresponding digital card.).  

Re: Claim 11, Dave in view of Campos discloses the method of claim 9, further comprising: 
in response to the reloading with funds associated with the second card, transmitting a notification to a user associated with the digital wallet of the reload (Campos, [0186] -  The user may designate one-time transfers through thee-wallet system's website, IVR, personal digital assistant or smart phone, or with a customer service representative. The user may also establish and automated transfers between the "fully-redeemable" designated e-wallet or sub-wallet and the "savings" designated e-wallet or sub-wallet. To encourage savings, users may be presented with option to automatically fund the "savings" designated e-wallet or sub-wallet from the "fully-redeemable" designated e-wallet or sub-wallet that may be triggered by various transaction events, including: (a) upon receiving a direct deposit, (b) when a reload/recharge/ topping up transaction occurs, and/or (c) at a designated time interval (e.g., recurring weekly or monthly). The user can elect all, some, or none of the options available. Moreover, the above events may be transacted regardless of the "fully-redeemable" designated or "savings" designated e-wallet or sub-wallet's current balance. The user may have the ability to select an amount or percent of electronic value tokens loaded onto "fully-redeemable" designated e-wallet or sub-wallet. Where the user chooses a time interval for automatic trans­ firs, the user may be able to select a preferred date. The user would have the flexibility to update, edit, or otherwise change the automatic funding  option at any time. Any negative "fully-redeemable" designated e-wallet or sub-wallet may need to be cured prior to initiating any automatic or one-time transfers to "savings" designated e-wallet or sub-wallet. If an automatic transfer cannot be fully funded or cannot be funded at all, any amounts available will be taken from the "fully­ redeemable" designated e-wallet or sub-wallet to the "savings" designated e-wallet or sub-wallet and a notification will be provided to the e-wallet user describing the transaction.).  The rationale for support of motivation, obviousness and reason to combine see claim 2 above.

Re: Claim 12, Dave discloses the method of claim 9, further comprising: 
in response to the analyzing the relationship between the first card and the second card, transmitting a request for approval to a user associated with the digital wallet of a transfer of funds to the first card (Dave, [0049] – The mobile payment engine 370 can manage various types of asset transfer requests, approvals, and actual asset transfers. As explained above with reference to FIG. 2, there are various ways for transferring assets between devices and between cards. Indeed, the mobile payment engine 370 can be configured for effectuating the various types of transfers. For example, the mobile payment engine 370 can receive a request from a client device C1 to transfer assets from one card to another, look up the user accounts associated with cards in the account database 375, query the partners whose cards are subject to the request for approval, receive approval, and effect the transfer.).  

Re: Claim 13, Dave discloses the method of claim 9, further comprising: 
associating a plurality of digital assets to a digital wallet, wherein the digital assets include at least a first card and a second card (Dave, [0017], [0038] – Some embodiments of the disclosure involve a system configured to facilitate all of the various types of asset transfers between a plurality of client devices and between digital cards for a plurality of internal and external partners. FIG. 3 illustrates an exemplary system 300 with a network­ based mobile payment platform 399 configured to manage digital cards for a plurality of client devices and to transfer assets between a plurality of digital card accounts and a plurality of users.); and
associating, on the digital wallet, a first color marker with the first card and a second color marker with the second card (Dave, [0030] – FIG. 1, a computing device 104 runs an application for displaying a digital wallet interface comprising a plurality of digital cards in a wallet configuration. The digital cards can include digital representations of merchant-specific prepaid account cards, merchant-specific credit cards, all-purpose credit cards, airline boarding passes, other transportation tickets, movie tickets, sporting event tickets, gift cards, loyalty cards, mobile coupons, identification cards, bank and debit cards, etc. Likewise, the digital cards can be associated with user accounts, online profiles, financial accounts, retail store accounts, loyalty accounts, coupon subscription accounts, etc.).  

Re: Claim 14, Dave discloses the method of claim 13, 
wherein in associating the digital assets to the wallet further includes associated an asset type to the plurality of digital assets (Dave, [0035] – A digital wallet application can provide great convenience to users by centralizing all of a user's retail card accounts, travel accounts, loyalty program accounts, etc. such that the user can open a single application to access any of his/her accounts by tapping on a card. Also, digital cards can replace the need to carry cash or credit cards when a user has merchant-specific prepaid digital cards. Additionally, some embodiments of the disclosure also involve systems, methods, and computer readable media for providing digital wallet applications the ability to transfer assets from an account associated with digital card to another, transfer assets between a first client device and another client device, or both transfer between accounts and transfer between devices.).  

Re: Claim 2, Claim 2 is a system claim corresponding to method claim 9.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claim 9.

Re: Claim 3, Claim 3 is a system claim corresponding to method claim 10.  Therefore, claim 3 is analyzed and rejected as previously discussed with respect to claim 10.

Re: Claim 4, Claim 4 is a system claim corresponding to method claim 11.  Therefore, claim 4 is analyzed and rejected as previously discussed with respect to claim 11.

Re: Claim 5, Claim 5 is a system claim corresponding to method claim 12.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claim 12.

Re: Claim 6, Claim 6 is a system claim corresponding to method claim 13.  Therefore, claim 6 is analyzed and rejected as previously discussed with respect to claim 13.

Re: Claim 7, Dave discloses the system of claim 2, 
wherein the first card is a gift card (Dave, [0030] – FIG. 1, a computing device 104 runs an application for d­ playing a digital wallet interface comprising a plurality of digital cards 110, 112, 114, 116, 118, 120, 122, 124 in a wallet configuration. The digital cards can include digital representations of merchant-specific prepaid account cards, merchant-specific credit cards, all-purpose credit cards, airline boarding passes, other transportation tickets, movie tickets, sporting event tickets, gift cards, loyalty cards, mobile coupons, identification cards, bank and debit cards, etc. Likewise, the digital cards can be associated with user accounts, online profiles, financial accounts, retail store accounts, loyalty accounts, coupon subscription accounts, etc.).  

Re: Claim 8, Claim 8 is a system claim corresponding to method claim 14.  Therefore, claim 8 is analyzed and rejected as previously discussed with respect to claim 14.

Re: Claim 15, Claim 15 is an apparatus claim corresponding to method claim 9 and system claim 2.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claims 9 and 2.

Re: Claim 16, Claim 16 is an apparatus claim corresponding to method claim 10 and system claim 3.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claims 10 and 3.

Re: Claim 17, Claim 17 is an apparatus claim corresponding to method claim 12 and system claim 5.  Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claims 12 and 5.

Re: Claim 18, Claim 18 is an apparatus claim corresponding to method claim 13 and system claim 6.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claims 13 and 6.

Re: Claim 19, Claim 19 is an apparatus claim corresponding to system claim 7.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 20, Claim 20 is an apparatus claim corresponding to method claim 14 and system claim 8.  Therefore, claim 20 is analyzed and rejected as previously discussed with respect to claims 14 and 8. 

Re: Claim 21, Dave discloses the non-transitory machine-readable medium of claim 15, 
wherein the determining the balance is in response to a transaction request (Dave, [0019], [0065] –  FIG. 5 illustrates an exemplary method 500 of receiving a request for the balance of a transaction and transferring assets to an existing digital card. The method 500 begins with associating 510 a first client device with a digital wallet application, a merchant-specific prepaid user account, and a corresponding digital card and associating 512 a second client device with a digital wallet application, a merchant­ specific prepaid user account, and a corresponding digital card.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696